 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0013-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   EMILIO NAVARRO-VELASQUEZ,                          DATE: May 2, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on May 2, 2019.

21          2.     By this stipulation, the parties now move to continue the status conference until May 16,

22 2019, and to exclude time between May 2, 2019, and May 16, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes 1,026 pages of discovery, including documents related to the defendant’s prior

26          immigration proceedings and previous criminal cases. The government has also produced audio

27          recordings of the defendant’s immigration proceedings. All of this discovery has been either

28          produced directly to counsel and/or made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      Counsel for defendant desires additional time to consult with her client, to review

 2         discovery for this matter, to conduct investigation and research related to the charges and to

 3         potential pretrial motions, to discuss potential resolutions with her client, and to otherwise

 4         prepare for trial. The defendant also continues to deal with a health issue that hinders attorney-

 5         client communication regarding the case.

 6                c)      Counsel for defendant believes that failure to grant the above-requested

 7         continuance would deny her the reasonable time necessary for effective preparation, taking into

 8         account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by continuing the

11         case as requested outweigh the interest of the public and the defendant in a trial within the

12         original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14         et seq., within which trial must commence, the time period of May 2, 2019 to May 16, 2019,

15         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

16         because it results from a continuance granted by the Court at defendant’s request on the basis of

17         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

18         of the public and the defendant in a speedy trial.

19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: April 30, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ SHEA J. KENNY
 9                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
10
11
     Dated: April 30, 2019                                   /s/ CHRISTINA SINHA
12                                                           CHRISTINA SINHA
13                                                           Counsel for Defendant
                                                             EMILIO NAVARRO-
14                                                           VELASQUEZ

15
16
17                                                   ORDER

18          IT IS SO ORDERED.

19 Dated: May 2, 2019
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
